United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1612
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                   Pablo Stallings

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                             Submitted: March 15, 2021
                                Filed: June 24, 2021
                                   ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

      Pablo Stallings asks us to reverse the district court’s 1 denial of his motion to
reduce his sentence under Section 404 of the First Step Act of 2018. We affirm.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska, now deceased.
                                   I. Background

       In 2001, a jury convicted Stallings of conspiracy to possess with intent to
distribute cocaine base, and the district court sentenced him to life imprisonment.
We affirmed the conviction but vacated the sentence because it improperly relied on
an enhancement. See United States v. Stallings, 301 F.3d 919, 921–22 (8th Cir.
2002). On remand, Stallings was sentenced to 360 months of imprisonment, and we
affirmed on appeal. See United States v. Stallings, 80 F. App’x 537, 538 (8th Cir.
2003) (unpublished). In September 2018, based on a stipulation by the parties, the
district court granted Stallings’s unopposed motion to reduce his sentence to 292
months of imprisonment under 18 U.S.C. § 3582(c)(2) and consistent with Section
2D1.1 of the United States Sentencing Guidelines Manual (“Guidelines”). The
sentence fell at the bottom of the Guidelines range (292 to 365 months).

       In February 2020, Stallings moved to reduce his sentence again, this time
under Section 404 of the First Step Act of 2018. Pub. L. No. 115-391, § 404, 132
Stat. 5194, 5222 (2018). “Under the First Step Act, a district court may reduce the
sentence of prisoners who received sentences for offenses whose penalties were
modified by the Fair Sentencing Act of 2010.” United States v. Black, 992 F.3d 703,
704 (8th Cir. 2021). “Importantly though, the First Step Act expressly disclaims any
requirement to reduce a sentence.” Id. (emphasis added).

       Following our direction in United States v. McDonald, 944 F.3d 769, 772 (8th
Cir. 2019), the district court determined Stallings was eligible for a First Step Act
reduction. The district court declined, however, to exercise its discretion to grant
relief, stating it saw “no reason” to reduce what was already a bottom-of-the-
Guidelines sentence.

                                    II. Discussion

      On appeal Stallings urges us to reverse the district court for failing to consider
the 18 U.S.C. § 3553(a) sentencing factors, placing undue weight on the Guidelines
                                          -2-
range, and failing to produce a “reasoned decision” capable of “meaningful appellate
review.” None of these arguments warrant reversal.

       Stallings’s contention that the district court abused its discretion by failing to
expressly consider the section 3553(a) factors, including his post-sentence
rehabilitation, falls flat under our precedent. We have previously held the First Step
Act “does not mandate that district courts analyze the section 3553 factors for a
permissive reduction in sentence.” United States v. Moore, 963 F.3d 725, 727 (8th
Cir. 2020). Nor does it require the district court to reduce a sentence based on post-
sentencing rehabilitation. See United States v. Hoskins, 973 F.3d 918, 921 (8th Cir.
2020).

      Stallings’s argument that the district court placed undue weight on the
Guidelines range fares no better. The district court observed that because of the 68-
month sentence reduction in 2018, Stallings’s sentence now stood at the bottom of
the current Guidelines range.2 This was an entirely appropriate consideration. See
United States v. Harris, 960 F.3d 1103, 1106 (8th Cir. 2020) (explaining the district
court was correct to begin its analysis by considering “the sentence sought to be
reduced” and also to recognize that its previous variance “had eliminated
excessiveness the First Step Act was intended to remedy”). Indeed, in Harris we
permitted (but did not require) the sentencing court to consider the current advisory
Guidelines range when deciding whether to reduce under the First Step Act. 960
F.3d at 1106. Nothing in the record indicates the district court believed it was bound
to keep the sentence within the current Guidelines range. Instead, it explained it saw
“no reason” to exercise its discretion under the First Step Act to reduce the sentence
beyond what it had done earlier. This was not an abuse of discretion.



      2
       Stallings suggests the Guidelines calculation was faulty because it was based
on a drug quantity that was determined by the sentencing judge as opposed to a jury.
But the district court noted the operative Guidelines range was based on a drug
quantity stipulated to by the parties. Stallings has not shown any error in the
Guidelines calculation.
                                        -3-
       Finally, we reject Stallings’s contention that the district court failed to provide
a reasoned decision capable of meaningful appellate review. Although the district
court did not expressly address all the arguments made by Stallings, reversal is not
required. “[N]ot every reasonable argument advanced by a defendant requires a
specific rejoinder by the judge.” United States v. Banks, 960 F.3d 982, 985 (8th Cir.
2020) (quoting United States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008)). “We
presume that a district court has considered the arguments raised by the defendant.”
Id. Here, the district court first explained why Stallings could receive a First Step
Act reduction. Then it explained why it would not exercise its discretion to reduce
the sentence.3 This was enough to satisfy us the district court “considered the
parties’ arguments and ha[d] a reasoned basis for exercising [its] own legal decision-
making authority.” Hoskins, 973 F.3d at 921 (quoting Rita v. United States, 551
U.S. 338, 356 (2007)).

                                   III. Conclusion

      We affirm the district court’s judgment.

KELLY, Circuit Judge, dissenting.




      3
        The dissent interprets the district court’s citation to United States v. Moore,
412 F. Supp. 3d 1111, 1119 (D. Neb. 2019), as explaining why the court would not
reduce Stallings’s sentence. We do not share that interpretation. After noting
Stallings’s current sentence exceeded the prior and current statutory mandatory
minimum term and that the parties stipulated to the drug quantity impacting the
guideline range, the district court explained it found “no reason” to reduce
Stallings’s sentence below the applicable guidelines. In a separate paragraph, the
district court wrapped up its order by stating that “[a]s in” the “well-reasoned”
Moore decision, it did not believe a discretionary reduction was warranted. We
interpret this reference to Moore as simply explaining that just like Moore, the
district court found the defendant was eligible for a reduction under the First Step
Act but would not exercise its discretion to grant such a reduction.
                                           -4-
        Based on our precedent, I agree with the court’s conclusions as to Stallings’s
first two arguments on appeal. But because I believe the district court did not offer
a reasoned basis for denying Stallings’s motion for a sentence reduction, I would
remand the case for further consideration.

      After finding that Stallings was eligible for a reduced sentence under the First
Step Act, the district court concluded that there was “no reason” to impose such a
reduction. In support of its decision to keep his current sentence in effect, it wrote:

As in Chief Judge John Gerrard’s well-reasoned decision in United States v. Moore,
412 F.Supp.3d 1111 (D. Neb. 2019), this Court concludes that a discretionary
reduction in the Defendant’s sentence under the First Step Act is not warranted.

       In denying Stallings’s motion, the district court did not have to issue a
“specific rejoinder” to all of the arguments he raised. United States v. Gray, 533
F.3d 942, 944 (8th Cir. 2008). And in this circuit, it was permitted but not required
to consider the § 3553(a) sentencing factors. See United States v. Moore, 963 F.3d
725, 727 (8th Cir. 2020). But see United States v. Easter, 975 F.3d 318, 326 (3d Cir.
2020) (“[W]hen deciding whether to exercise its discretion under § 404(b) of the
First Step Act to reduce a defendant’s sentence . . . the district court must consider
all of the § 3553(a) factors to the extent they are applicable.”). It was, however,
required to conduct a “complete review” of Stallings’s motion, Moore, 963 F.3d at
728 (cleaned up), and to “set forth enough to satisfy the appellate court that [it] has
considered the parties’ arguments and has a reasoned basis for exercising [its] own
legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007);
see also United States v. Holder, 981 F.3d 647, 650 (8th Cir. 2020) (applying this
aspect of Rita to the First Step Act).

      Here, the only explanation the district court offered for why it would not
reduce Stallings’s sentence was its reference to a completely separate case. While
Chief Judge Gerrard’s decision in Moore may have been well-reasoned, it
involved—and the court discussed—facts entirely different from those facing the
                                         -5-
district court here: different underlying offense conduct, a different pre- and post-
conviction history, and, perhaps most importantly, a different defendant. See United
States v. Moore, 412 F. Supp. 3d 1111, 1119 (D. Neb. 2019) (listing the “several
facts that [led]” the court to deny the defendant’s requested sentence reduction,
including the quantity of drugs at issue, the defendant’s obstruction of justice, and
an earlier finding that the defendant used a firearm in furtherance of drug
trafficking). Because the district court provided no other insight into why it denied
Stallings’s motion for a reduced sentence, it is unclear whether it “had a reasoned
basis for its decision” or whether, as its order strongly suggests, its denial relied
solely on another judge’s analysis of the facts presented to him in a different case.
If it is the latter, the court deprived Stallings of the individualized consideration to
which he was entitled. See United States v. Chambers, 956 F.3d 667, 670 (4th Cir.
2020) (“In [passing the First Step Act, Congress] aimed to allow prisoners sentenced
before the Fair Sentencing Act to petition the court for an individualized review of
their case.” (cleaned up)).

       The problem here is that the district court’s sparse reasoning combined with
its apparent focus on Moore make it impossible to determine on appeal what the
court based its judgment on and whether it improperly relied on another judge’s
analysis of a different defendant’s case. Accordingly, this is a situation where the
district court has not “set forth enough” to convince me that it had “a reasoned basis
for exercising [its] own legal decisionmaking authority.” Rita, 551 U.S. at 356. I
respectfully dissent.
                         ______________________________




                                          -6-